Title: James Madison to Charles Carter Lee, 13 March 1834
From: Madison, James
To: Lee, Charles Carter


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Mar.  .1834
                            
                        
                        
                            
                        The inclosed has just been recd. from your brother. It leaves me nothing to add but a hope that an early
                            attention to its object will not be inconvenient, and a tender of my cordial respects & salutations.
                        
                            J. M.
                        
                    